Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 16-22, Applicant contends: 
The Examiner appears to equate "categories" of category set 205 of Zhang with "labels" in claim 1, in addition to already equating "categories" of category set 205 with "features" in claim 1. In other words, the Examiner equates "categories" of category set 205 of Zhang with both "features" and "labels" in claim 1.
However, Applicant's amendments to the claims establish that the "at least one feature" and the "respective label" used to label each respective content item in claim 1 are different components that are used to develop the machine-learning classifier. This is further established through the limitation "training the machine-learning classifier with the labelled first set of content items to develop a classifier model based on detected relationships between the feature values for the at least one feature and the respective labels". It would be nonsensical to claim that Zhang teaches or suggests "training the machine-learning classifier with the labelled first set of content items to develop a classifier model based on detected relationships between the feature values for the at least one feature and the respective labels" if one was equating a "category" of category set 205 of Zhang with both "at least one feature" and "respective label" in claim 1. This is because there is only one component - the "category" - in Zhang and "detecting relationships" in the context of a single component would not make sense. There would be no relationships to detect and use in developing the classifier model.

Examiner’s response:
The relevant claim limitations appear to be 
deriving, using feature engineering, at least one feature based on at least one attribute of the synthesized knowledge representation;
determining a feature value for the at least one feature for each respective content item in the first set of content items based on contents of the respective content item; 
training the machine-learning classifier with the labelled first set of content items to develop a classifier model based on detected relationships between the feature values for the at least one feature and the respective labels;

Regarding the “deriving…” limitation, 
as noted in the rejections, Zhang teaches 
[fig(s) 3] “Text features” and “Audiovisual features” and “Feature Extraction 310” [figs 4-5] [col 14, ln 59 – col 16, ln 3] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination. For example, since both the authoritatively labeled videos 224 and the co-watched videos 246 are videos having both textual features (e.g., from textual metadata) and audiovisual features, both a text classifier and an audiovisual classifier are trained for the combination of videos 224 and 246. Thus, in the embodiment of FIG.3, there are for every category—five distinct initial classifiers: textual and audio visual classifiers trained from features of the combination of videos 224 and 246; textual and audiovisual classifiers trained from features of the combination of videos 224 and 247; and a textual classifier trained from features of the combination of videos 224 and web pages 248.”; 

and, Contractor teaches
Paragraph [0003] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum” teaches automatically generating a knowledge graph. [0011-0020] “a learning standard curriculum is translated to a base graph with minimal edges as defined in the curriculum. Such edges can represent, for example, grade-to-grade pre-requisites. Additionally, concepts that are taught across multiple grades can be automatically labeled at this stage. Also, learning objects such as, for example, lecture notes, lecture transcripts, tutorials, textbooks (and/or portions from textbooks (such as chapters, sections, etc.)) can be labeled automatically with the curriculum learning standard. … a knowledge graph can also be updated using usage statistics and/or usage characteristics. For example, if the graph is used in a learning system wherein learners navigate the graph and acquire skills by studying content in sequences governed by the concepts encoded in the graph, at least one embodiment of the invention can include using aggregated and/or representative measures of how students perform to modify edges.”; 

In other words, Zhang teaches extracting different features of videos and/or other content items (i.e. “deriving, using feature engineering, at least one feature”, cf. “appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category” along with fig 3) for classifying them into specific categories of “Category set”. The feature extractions are based on the “Category set” since the features are extracted from combined sets which are combined based on the “Category set” (i.e. “one feature based on at least one attribute of the [synthesized] knowledge representation”, cf. “Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination”, “Category set 205” along with fig 3. Note that the bracketed claim language, “[synthesized]”, indicates that they have not been taught by Zhang but they are taught by Contractor afterwards.).
In addition, Contractor teaches synthesizing a knowledge representation based on different properties of an object of interest, e.g., with different concepts and features from multiple learning curricula for students based on knowledge graphs. (i.e. “synthesized knowledge representation”, cf. “a knowledge graph can also be updated using usage statistics and/or usage characteristics” and “include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum”)

Regarding the “determining …” limitation, 
as noted in the rejections, Zhang teaches 
[fig(s) 3] “Text features” and “Audiovisual features” and “Feature Extraction 310” [figs 4-5] [col 14, ln 59 – col 16, ln 3] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination.”; [col 16, ln 4– col 18, ln 59] “For example, textual feature vectors are extracted from metadata of the video and provided as input to the initial classifiers 241 that were trained based on textual features, and audiovisual features are likewise extracted and provided as input to initial classifiers 241 that were trained on audiovisual features.”; e.g., extracted feature values along with “textual feature vectors” may read on “feature value”.

In other words, Zhang teaches extracting different features of videos and/or other content items for classifying them into specific categories of “Category set”. The feature extractions are based on the “Category set” since the features are extracted from combined sets which are combined based on the “Category set”. The feature vectors are extracted and used for training classifiers. (i.e. “determining a feature value for the at least one feature for each respective content item in the first set of content items based on contents of the respective content item”, cf. “textual feature vectors are extracted from metadata of the video”, “audiovisual features are likewise extracted” along with fig 3.).

Regarding the “training …” limitation, 
as noted in the rejections, Zhang teaches 
see also [col 6 ln 53 – col 9 ln 51]; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination.”; [col 16, ln 4– col 18, ln 59] “For example, textual feature vectors are extracted from metadata of the video and provided as input to the initial classifiers 241 that were trained based on textual features, and audiovisual features are likewise extracted and provided as input to initial classifiers 241 that were trained on audiovisual features.” [Col. 7 lines 34-36] “The content items, along with their labels, are then used to train classifiers for the various categories with which the content items are associated” teaches classifiers are trained based on the labeled content items and appropriate features. e.g., extracted feature values along with “textual feature vectors” may read on “feature value”.

In other words, Zhang teaches extracting different features of videos and/or other content items for classifying them into specific categories of “Category set”. The feature extractions are based on the “Category set” since the features are extracted from combined sets which are combined based on the “Category set”. The feature vectors (i.e. “feature values”, cf. “textual feature vectors are extracted from metadata of the video”) are extracted and used for training classifiers (i.e. “training the machine-learning classifier with the labelled first set of content items to develop a classifier model”, cf. “The content items, along with their labels, are then used to train classifiers”) along with manually or automatically labeled categories (i.e. “respective labels”, cf. “The content items, along with their labels, are then used to train classifiers”).

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 23-24, Applicant contends: 
Applicant further submits that it would not be obvious to modify Zhang with Contractor to arrive at the subject matter of claim 1 as there is no motivation to combine the cited references.

Examiner’s response:
First of all, Zhang and Contractor are analogous because they are in the art of representing information in knowledge graphs. In addition, Zhang teaches the independent claims except synthesizing the knowledge representation. Instead, Contractor teaches synthesizing a knowledge representation based on different properties of an object of interest, e.g., with different concepts and features from multiple learning curricula for students based on knowledge graphs. 
Modifying Zhang with Contractor would lead to automatically building knowledge graph relationships using content information. In addition, the knowledge representation can be initialized if it is not known at the input of the system.
(Contractor, [par(s) 3] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum, wherein each node in the initial knowledge graph represents a concept to be learned by a user, and wherein each edge in the initial knowledge graph represents a pre-requisite relationship between two or more of the concepts.” [par(s) 59] “At least one embodiment of the present invention may provide a beneficial effect such as, for example, automatically using content sequencing information to build knowledge graph relationships”)

Therefore, the applicant’s arguments are not convincing.

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities: it appears that “claim 1” should read “claim 18”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-18, 20-21, 23-35, 37-38, 40-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the feature values for the at least one feature” in line 17 and the limitation “the respective labels” in line 18, respectively. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “feature values for the at least one feature” and “respective labels” are used. In addition, claims 18, 35 are rejected for the same reason.
Claims 1, 18, 35 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-4, 6-17, 20-21, 23-34, 37-38, 40-51 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 18 and 35. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-11, 14-15, 17-18, 20-21, 23-24, 26-28, 31-32, 34-35, 37-38, 40-41, 43-45, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1).

Regarding claim 1, 
Zhang teaches 
A method of classifying, with a machine-learning classifier, at least one content item, the method comprising: 

[synthesizing] a knowledge representation, encoded as a non-transitory computer-readable data structure, based on terms and/or properties of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts;
(Zhang; [figs 1-2] “videos”; [col. 6 line 53 – col. 7 line 9] “The various categories of the category set 205 have some relationship with one or more other categories in the set, such that the set can be represented as a category graph, each node of the graph being a category, and edges between the nodes representing some relationship between the categories represented by the nodes connected by the edge. In one embodiment, the category set 205 is more specifically a taxonomy in which the categories of the graph are arranged hierarchically as a taxonomy tree, with categories being more general parents and/or more specialized children of other categories” teaches a graph (i.e. form of knowledge representation) with nodes and edges.; [col 6 ln 53 – col 9 ln 51] “referring to the example categories above, “Sports” could be a top-level parent category with child categories “Tennis” and “Gymnastics,” and “Arts & Entertainment” could be another top-level category with child categories “Movies” and “TV & Video.” The child categories may in turn have their own child categories. … A video can be said to represent a category if the video contains some semantically understandable representation of the category within the video content itself. For example, a video represents a category “Tennis” if (for instance) there are scenes of a tennis match within the visual content of the video. … the co-watch relationship may be the number (e.g. a count) of times the two videos were co-watched by all users, a subset of users, or one user, or the time between co-watching the two videos. The co-watch relationship may also be the frequency of co-watch (e.g. the total number of co-watch events in a time period divided by the time period). The combiner then labels the videos 246 based on their associations with the clusters.”; e.g., “videos” may read on “object of interest”. In addition, catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “at least one concept” since they have conceptual relationships among video objects and/or conceptual representations of video objects.)

receiving a first set of content items 
(Zhang; [figs 3-5]; [col. 2 lines 15-19] “The training set comprises a first subset of videos, each of which has been previously authoritatively labeled (e.g., by a human expert) as representing one or more of the categories”; see also [col 6 ln 53 – col 9 ln 51] as cited above; e.g., “Training Set 220” may read on “first set of content items”.);

deriving, using feature engineering, at least one feature based on at least one attribute of the [synthesized] knowledge representation;
(Zhang, [fig(s) 3] “Text features” and “Audiovisual features” and “Feature Extraction 310” [figs 4-5] [col 14, ln 59 – col 16, ln 3] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination. For example, since both the authoritatively labeled videos 224 and the co-watched videos 246 are videos having both textual features (e.g., from textual metadata) and audiovisual features, both a text classifier and an audiovisual classifier are trained for the combination of videos 224 and 246. Thus, in the embodiment of FIG.3, there are for every category—five distinct initial classifiers: textual and audio visual classifiers trained from features of the combination of videos 224 and 246; textual and audiovisual classifiers trained from features of the combination of videos 224 and 247; and a textual classifier trained from features of the combination of videos 224 and web pages 248.”; e.g., “Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination” may read on “one feature based on at least one attribute of the [synthesized] knowledge representation” since “supplemental training items” are based on “Category set”.)

labelling each respective content item in the first set of content items with a respective label;
(Zhang; [figs 3-5]; [col 7, ln 10 – col 9, ln 5] “The training set 220 comprises a set of authoritatively labeled videos 224 (“authoritative videos'), previously authoritatively labeled as representing one or more categories from the category set 205, and stored in a video repository or other equivalent data store. In one embodiment, the videos are manually labeled by one or more human experts trained in the meaning and use of the category set 205; this involves the human expert viewing a representative portion of each video and then specifying which categories the video represents based on the portion viewed. … The videos 246 of the supplemental training set 245 are automatically labeled based on observed co-watch relationships with the authoritatively labeled videos 224 resulting from user actions. That is, for a given one of the authoritatively labeled videos 224, the videos that are played before or after it by the same user are considered “co-watched”. … The combiner then labels the videos 246 based on their associations with the clusters.”)

determining a feature value for the at least one feature for each respective content item in the first set of content items based on contents of the respective content item; 
(Zhang, [fig(s) 3] “Text features” and “Audiovisual features” and “Feature Extraction 310” [figs 4-5] [col 14, ln 59 – col 16, ln 3] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination.”; [col 16, ln 4– col 18, ln 59] “For example, textual feature vectors are extracted from metadata of the video and provided as input to the initial classifiers 241 that were trained based on textual features, and audiovisual features are likewise extracted and provided as input to initial classifiers 241 that were trained on audiovisual features.”; e.g., extracted feature values along with “textual feature vectors” may read on “feature value”.)

training the machine-learning classifier with the labelled first set of content items to develop a classifier model based on detected relationships between the feature values for the at least one feature and the respective labels;
(Zhang; see also [col 6 ln 53 – col 9 ln 51] as cited above; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features. Features are said to be appropriate for a combined set if they are of a type obtainable from both the authoritatively labeled videos 224 and the other set of supplemental training items 245 in the combination.”; [col 16, ln 4– col 18, ln 59] “For example, textual feature vectors are extracted from metadata of the video and provided as input to the initial classifiers 241 that were trained based on textual features, and audiovisual features are likewise extracted and provided as input to initial classifiers 241 that were trained on audiovisual features.” [Col. 7 lines 34-36] “The content items, along with their labels, are then used to train classifiers for the various categories with which the content items are associated” teaches classifiers are trained based on the labeled content items and appropriate features. e.g., extracted feature values along with “textual feature vectors” may read on “feature value”.)

receiving a second set of unlabelled content items; 
(Zhang; [col. 2 line 65 – col. 3 line 1] “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary video which, e.g., “arbitrary video” may read on “second set of unlabelled content items”.) and

classifying, with the trained machine-learning classifier, the second set of unlabelled content items 
(Zhang; [col. 2 line 65 – col. 3 line 1] “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary video which, e.g., “arbitrary video” may read on “second set of unlabelled content items”.)

Zhang does not teach
[synthesizing] a knowledge representation, encoded as a non-transitory computer-readable data structure, based on terms and/or properties of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts;
deriving, using feature engineering, at least one feature based on at least one attribute of the [synthesized] knowledge representation;

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Contractor teaches 
synthesizing a knowledge representation, encoded as a non-transitory computer-readable data structure, based on terms and/or properties of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts;
(Contractor; Paragraph [0003] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum” teaches automatically generating a knowledge graph. [0011-0020] “a learning standard curriculum is translated to a base graph with minimal edges as defined in the curriculum. Such edges can represent, for example, grade-to-grade pre-requisites. Additionally, concepts that are taught across multiple grades can be automatically labeled at this stage. Also, learning objects such as, for example, lecture notes, lecture transcripts, tutorials, textbooks (and/or portions from textbooks (such as chapters, sections, etc.)) can be labeled automatically with the curriculum learning standard. … a knowledge graph can also be updated using usage statistics and/or usage characteristics. For example, if the graph is used in a learning system wherein learners navigate the graph and acquire skills by studying content in sequences governed by the concepts encoded in the graph, at least one embodiment of the invention can include using aggregated and/or representative measures of how students perform to modify edges.”; Contractor teaches synthesizing a knowledge representation based on different properties of an object of interest, and the knowledge graph has different concepts. Note that Zhang teaches “[synthesizing] a knowledge representation, encoded as a non-transitory computer-readable data structure, based on terms and/or properties of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts”).

deriving, using feature engineering, at least one feature based on at least one attribute of the synthesized knowledge representation; 
(Contractor; Paragraphs [0003] and [0011-0020], as cited above. Note that Zhang teaches “deriving, using feature engineering, at least one feature based on at least one attribute of the [synthesized] knowledge representation”).

Zhang and Contractor are analogous in the art of representing information in knowledge graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Contractor in order to generate the initial knowledge representation. The benefit is that the knowledge representation can be initialized if it is not known at the input of the system. In addition, the knowledge graph relationships are built automatically using content information.
(Contractor, [par(s) 3] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum, wherein each node in the initial knowledge graph represents a concept to be learned by a user, and wherein each edge in the initial knowledge graph represents a pre-requisite relationship between two or more of the concepts.” [par(s) 59] “At least one embodiment of the present invention may provide a beneficial effect such as, for example, automatically using content sequencing information to build knowledge graph relationships”)

Regarding claim 3, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the synthesizing further comprises generating the at least one concept and/or relationship between two or more concepts, wherein the concepts and/or relationships are not recited in the object of interest (Zhang col. 9 lines 6-10 “The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships. In general, any two co-watched videos will be connected” teaches that unlabeled videos which are videos without pre labeled categories can be synthesized in the graph without being recited in the object of interest (i.e. video)).

Regarding claim 4, 
Zhang in view of Contractor teaches the limitations in claim 1 above.
 Zhang further teaches 
wherein the knowledge representation includes weights associated with the at least one concept (Zhang Col. 9 lines 1-4 “the nodes and edges are given weights based on the co-watch relationship between the two videos represented by the two nodes attached to the edge” teaches weights associated with the knowledge representation).

Regarding claim 6, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the object of interest comprises a topic, a tweet, a webpage, a website, a document, a collection of documents, a document title, a message, an advertisement, and/or a search query (Zhang col. 3 lines 3-8 “the classifier training system is not limited to learning unified classifiers for digital videos, specifically, but rather can learn unified classifiers for any media object for which meaningful features can be extracted, including images, presentations, text documents, audio files, and the like” teaches documents can be the object of interest).

Regarding claim 7, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 

Zhang further teaches 
receiving a third set of content items; (Zhang; col. 2 line 65 – col. 3 line 1 “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary video which, e.g., may read on “third set of content items”.) 

classifying, with the machine-learning classifier, the third set of content items; (Zhang; col. 2 line 65 – col. 3 line 1 “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary video which, e.g., may read on “third set of content items”.).

Regarding claim 9, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
the at least one feature of the labeled content item comprises at least one of: 
a total number of concepts intersecting between the knowledge representation and a content item, 
a number of broader concepts intersecting between the knowledge representation and a content item, 
a number of narrower concepts intersecting between the knowledge representation and a content item, and/or 
a sum of weights of concepts intersecting between the knowledge representation and a content item 
(Zhang, Col. 9 lines 41-16 “After pruning, each of the nodes in a cluster is given a cluster score in the form of a weight. This weight is the sum of weights of the incident edges to the node. Alternatively, the weight is based on the sum of the weights of each of the node's neighbors modified by the weight of the respective incident edge” teaches that a feature of the video is based on a sum of weights.).

Regarding claim 10, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the knowledge representation is user-specific (Zhang col. 6 lines 29-31 “co-watched videos are videos played directly before or after one another by the same user” teaches that the knowledge representation can be built specific to a certain user).

Regarding claim 11, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the knowledge representation is group-specific (Zhang col. 8 lines 37-41 “the co-watch relationship may be the number (e.g. a count) of times the two videos were co-watched by all users, a subset of users, or one user, or the time between co-watching the two videos” teaches that the knowledge representation can be built specific to multiple users (i.e. group)).

Regarding claim 14, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
training the machine-learning classifier comprises training at least two machine-learning classifiers, wherein a first classifier of the at least two machine- learning classifiers is trained using a first feature of the knowledge representation, and wherein a second classifier of the at least two machine-learning classifiers is trained using a second feature of the knowledge representation, wherein the first and second features are based on at least one different attribute (see also [col 6 ln 53 – col 9 ln 51] as cited in claim 1; [figs 2-5] “text features” and “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “feature of the knowledge representation”.).

Regarding claim 15, 
Zhang in view of Contractor teaches the limitations in claim 14 above. 
Zhang further teaches 
classifying a content item is determined using the at least two machine-learning classifiers (Zhang col. 11 lines 52-55 “In this manner, the initial classifiers 241 represent preliminary classifiers that are used to produce the final, more effective unified classifiers” teaches that classifiers are used to produce the unified classifier which is used to classify arbitrary videos (i.e. content item)).

Regarding claim 17, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the training data is generated based on scores for one or more unlabeled content items, wherein the score for a respective unlabeled content item is based on the one or more attributes derived from the knowledge representation and contents of the respective content item (Zhang col. 9 lines 24-26 “In one embodiment, the pruning sequence determines, for each video node, a cluster score, and removes the video if it is outside a threshold” teaches that a score is evaluated for clusters, including unlabeled videos, and that the clustering and pruning is used to generate supplemental training data. Note that Zhang also teaches “one or more attributes derived from the knowledge representation” as shown in claim 1.).

Regarding claim 18, 
Claim 18 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Zhang teaches a processor (col. 20 lines 35-42).

Regarding claim 20, 
applicant is directed to the citation for claim 3.

Regarding claim 21, 
applicant is directed to the citation for claim 4.

Regarding claim 23, 
applicant is directed to the citation for claim 6.

Regarding claim 24, 
applicant is directed to the citation for claim 7.

Regarding claim 26, 
applicant is directed to the citation for claim 9.

Regarding claim 27, 
applicant is directed to the citation for claim 10.

Regarding claim 28, 
applicant is directed to the citation for claim 11.

Regarding claim 31, 
applicant is directed to the citation for claim 14.

Regarding claim 32, 
applicant is directed to the citation for claim 15.

Regarding claim 34, 
applicant is directed to the citation for claim 17.

Regarding claim 35, 
Claim 35 is a computer readable storage medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Zhang teaches a computer readable medium (col. 20 lines 35-42).

Regarding claim 37, 
applicant is directed to the citation for claim 3.

Regarding claim 38, 
applicant is directed to the citation for claim 4.

Regarding claim 40, 
applicant is directed to the citation for claim 6.

Regarding claim 41, 
applicant is directed to the citation for claim 7.

Regarding claim 43, 
applicant is directed to the citation for claim 9.

Regarding claim 44,
applicant is directed to the citation for claim 10.

Regarding claim 45, 
applicant is directed to the citation for claim 11.

Regarding claim 48, 
applicant is directed to the citation for claim 14.

Regarding claim 49,
 applicant is directed to the citation for claim 15.

Regarding claim 51, 
applicant is directed to the citation for claim 17.


Claims 8, 16, 25, 33, 42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1).

Regarding claim 8, 
Zhang in view of Contractor teaches the limitations in claim 7 above. 

Zhang further teaches 
… each of the third set of content items … the classification by the machine-learning classifier (Zhang; col. 2 line 65 – col. 3 line 1 “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary video which, e.g., may read on “third set of content items”.).

However, Zhang and Contractor do not teach
comparing a known classification for each of the third set of content items to the classification by the machine-learning classifier;
determining a number of correct classifications and a number of incorrect classifications made by the machine-learning classifier; and 
re-training the machine-learning classifier based on the number of correct classifications and the number of incorrect classifications.

Singh teaches 
comparing a known classification for each of the third set of content items to the classification by the machine-learning classifier (Singh Paragraph [0015] “Clean dataset 116a can include a training dataset 120a, a test dataset 122a” teaches a test data set (i.e. validation data) and Paragraph [0017] teaches this data can have a trusted label; Paragraphs [0021-0025] “Each algorithm can be assigned a weight (e.g., precision 134a) depending on its accuracy (i.e., higher the accuracy, more the weight) … Using the test dataset, communication system 100 can determine a precision of the current ensemble for each classification and store the precision it in a vector … The precision of the new classifier can be determined using the test dataset for each classification” teaches the classifiers can be tested for precision on the test data set meaning the data is classified and measured for accuracy);

determining a number of correct classifications and a number of incorrect classifications made by the machine-learning classifier (Singh Paragraph [0024] “Using the test dataset, communication system 100 can determine a precision of the current ensemble for each classification and store the precision it in a vector” and Paragraph [0021] “Each algorithm can be assigned a weight (e.g., precision 134a) depending on its accuracy (i.e., higher the accuracy, more the weight)” teaches that the classifiers are measured for precision or accuracy percentage which is a comparison of correct classifications to incorrect classifications); and 

re-training the machine-learning classifier based on the number of correct classifications and the number of incorrect classifications (Singh Paragraph [0025] “If the precision of the updated ensemble is worse than that of the old ensemble for any classification (e.g., by more than 1%,) then the ensemble can be classified as ready and validated. If not, then a weight can be assigned to the new classifier in accordance with its overall precision” teaches that the classifier can be re-weighted (i.e. retrained) based on the precision).

Zhang, Contractor, Singh are analogous in the art of building machine learning classifiers for classifying unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang and Contractor in view of Singh in order to test the classifiers with validation data. Singh Paragraph [0024] teaches that using a test data set can determine the precision of the classifiers for updating weights.

Regarding claim 16, 
Zhang in view of Contractor teaches the limitations in claim 15 above. 
Zhang and Contractor fails to teach 
associating a weight with each of the at least two machine-learning classifiers based on the respective number of correct classifications and incorrect classifications by each of the at least two machine-learning classifiers.

Singh teaches 
associating a weight with each of the at least two machine-learning classifiers based on the respective number of correct classifications and incorrect classifications by each of the at least two machine-learning classifiers (Singh Paragraph [0021] “Each algorithm can be assigned a weight (e.g., precision 134a) depending on its accuracy (i.e., higher the accuracy, more the weight), and the weights can be updated iteratively using an exponentially weighted forecaster” teaches that the algorithms (i.e. classifiers) can be assigned a weight based on precision).

Zhang, Contractor, and Singh are analogous in the art of building machine learning classifiers for classifying unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang and Contractor in view of Singh in order to assign the classifiers weights. Singh Paragraph [0021] teaches that the higher the classifier precision the higher the weight is assigned so better classifiers can be favored.

Regarding claim 25, 
applicant is directed to the citation for claim 8.

Regarding claim 33, 
applicant is directed to the citation for claim 16.

Regarding claim 42, 
applicant is directed to the citation for claim 8.

Regarding claim 50, 
applicant is directed to the citation for claim 16.

Claims 12, 29, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1) further in view of Ronen et al. (US 20150073931 A1).

Regarding claim 12, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang and Contractor fails to teach 
wherein the label comprises one of "recommend" and "do not recommend" 

Ronen teaches 
wherein the label comprises one of "recommend" and "do not recommend" (Ronen Paragraph [0004] “method for determining which features among a group of features for an item are most relevant for recommending items to a specific set of consumer” teaches determining which items to recommend, and others that would not be recommended, to a user).

Zhang and Ronen are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Ronen in order to assign labels or recommending items to a user. Ronen Paragraph [0002] teaches that recommending items to user is common in the marketplace.

Regarding claim 29, 
applicant is directed to the citation for claim 12.

Regarding claim 46, 
applicant is directed to the citation for claim 12.

Claims 13, 30, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1) further in view of Rommohan et al. (US 9818066 B1).

Regarding claim 13, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang and Contractor fails to teach 
wherein the label comprises one of "duplicate" and "not duplicate".

Rammohan teaches 
wherein the label comprises one of "duplicate" and "not duplicate" (Rammohan col. 2 lines 15-18 “classifiers (which might also be referred to as "models" or "rules") for detecting relationships between documents, such as duplicate documents” teaches classifiers for assigning the label as a duplicate document).

Zhang and Rammohan are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Rammohan in order to assign labels recognizing a duplicated document. Rammohan col. 2 lines 7-20 teaches various reasons for wanting to detect duplicated documents.

Regarding claim 30, 
applicant is directed to the citation for claim 8.

Regarding claim 47, 
applicant is directed to the citation for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129